Citation Nr: 0022192	
Decision Date: 08/22/00    Archive Date: 08/25/00

DOCKET NO.  99-05 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
service-connected bilateral pes planus.

2.  Entitlement to an initial compensable evaluation for 
service-connected bilateral knee Osgood-Schlatter's disease.

3.  Entitlement to an initial compensable evaluation for 
service-connected residuals of hemorrhoidectomy.

4.  Entitlement to an initial compensable evaluation for 
service-connected hepatitis B, to include jaundice and an 
inflamed liver.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The appellant had active service from March 1976 to March 
1998.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas, which, in pertinent part, 
granted service connection for bilateral pes planus, for 
Osgood-Schlatter's disease, bilateral knees, for residuals, 
hemorrhoidectomy, and for hepatitis B, to include jaundice 
and an inflamed liver.  The RO assigned noncompensable 
initial evaluations for each of these disabilities.  The 
veteran has timely disagreed with and appealed the assignment 
of those initial noncompensable evaluations.


FINDINGS OF FACT

1.  The veteran's service-connected bilateral pes planus is 
manifested by normal gait, objectively flat feet, and by pain 
and difficulty standing for long periods of time, but is not 
manifested by abnormality in the weight-bearing line.

2.  The veteran's service-connected bilateral knee Osgood-
Schlatter's disease is manifested by objective evidence of 
prominence of the tibial tuberosities and subjective 
complaints of pain when pressure is placed on the knees.   

3.  There is no evidence that the veteran has any subjective 
complaints or objective residuals of service-connected 
hemorrhoidectomy.

4.  The residuals of the veteran's service-connected 
hepatitis B are manifested, at most, by slight abnormality of 
one enzyme level on laboratory examination of the blood, but 
are not manifested by demonstrable liver damage or mild 
gastrointestinal disturbance.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
service-connected bilateral pes planus are not met.  38 
U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.40, 4.45, 4.71a, Diagnostic Code 5276 (1999).

2.  The schedular criteria for an initial 10 percent 
evaluation for service-connected Osgood-Schlatter's disease 
of the right knee, and for an initial 10 percent evaluation 
for service-connected Osgood-Schlatter's disease of the left 
knee, have been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic 
Code 5257 (1999).

3.  The criteria for an initial compensable evaluation for 
residuals of a hemorrhoidectomy have not been met.  38 
U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. § 4.114, 
Diagnostic Code 7336 (1999).

4.  The criteria for an initial compensable evaluation for 
residuals of service-connected hepatitis B, to include 
jaundice and an inflamed liver, have not been met. 38 
U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.10, 4.114, Diagnostic Code 7345 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to compensable 
initial evaluations for service-connected pes planus, Osgood-
Schlatter's disease of the knees bilaterally, 
hemorrhoidectomy residuals, and residuals of hepatitis B.  
When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  

The Board further notes that, at the time of an initial 
evaluation following the original award of service connection 
for a disability, separate ratings can be assigned for 
separate periods of time based on facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).

The Board also is satisfied that all relevant facts have been 
properly and sufficiently developed with regard to the rating 
assignment issues on appeal and that no further assistance is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).  In particular, the Board notes the 
veteran's contention that his VA examination conducted in 
October 1998 was quite brief.  In this regard, the Board 
notes that the October 1998 VA examination report included 
discussion of each disorder to be evaluated and included 
discussion of the physician's review of requested laboratory 
and radiologic examinations.  The Board also notes that the 
examination record of the October 1998 VA examination 
disclosed findings which are entirely consistent with the 
veteran's service medical records.  The Board concludes that 
the duty to assist the veteran has been met, and remand of 
the claim is not required.  

Disability ratings are based on VA's Schedule for Rating 
Disabilities, set forth at 38 C.F.R. Part 4.  The percentage 
ratings represent as far as can practicably be determined the 
average impairment in earning capacity in civil occupations 
and the disability must be viewed in relation to its history.  
38 C.F.R. § 4.1. 

Functional loss of use as the result of a disability of the 
musculoskeletal system may be due to the absence of bones, 
muscles, or joints, or may be due to pain, supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  38 C.F.R. § 4.40.  Both 
limitation of motion and pain are necessarily regarded as 
constituents of a disability.  38 C.F.R. §§ 4.40, 4.45, 4.55, 
4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).


1.  Claim for compensable evaluation for pes planus

The veteran's service induction examination is not of record.  
Periodic examinations conducted in October 1982, September 
1990, and July 1993 disclose no abnormality of either foot.  
A July 1997 service examination included a diagnosis of pes 
planus, described as symptomatic.  No later service 
examination report is of record.  

On VA examination conducted in October 1998, the veteran 
reported that flat feet, diagnosed in service, did not bother 
him significantly, although the disorder caused pain and 
difficulty with standing for long periods of time.  
Examination of the feet disclosed no sign of abnormal weight-
bearing.  The examiner reported that objective observation 
disclosed that the veteran's feet were flat.  Radiologic 
examinations of both feet were interpreted as normal.  The 
physician opined that the effect of the veteran's pes planus 
would be difficulty lifting and walking, but that there would 
not be "much" limitation on his activities of daily living.

The veteran asserts that he should be compensated for pes 
planus, but has not provided additional specific information 
as to the severity of service-connected pes planus.

The veteran's service-connected pes planus is evaluated under 
the criteria provided in 38 C.F.R. § 4.71a, Diagnostic Code 
5276.  These criteria provide that a noncompensable 
disability evaluation is warranted for mild bilateral flat 
feet with symptoms relieved by built-up shoes or arch 
support.  A 10 percent evaluation is warranted for moderate 
bilateral pes planus where the weight-bearing lines are over 
or medial to the great toes and there is inward bowing of the 
tendo Achillis and pain on manipulation and use of the feet.  
A 30 percent disability evaluation requires severe bilateral 
pes planus manifested by objective evidence of marked 
deformity (pronation, abduction, etc.), accentuated pain on 
manipulation and use of the feet, indication of swelling on 
use, and characteristic callosities.

As set forth above, a 10 percent disability evaluation would 
require moderate bilateral pes planus where the weight-
bearing lines are over or medial to the great toes and there 
is inward bowing of the tendo Achilles, with pain on 
manipulation and use of the feet.  Such symptomatology has 
not been demonstrated in the instant case.  The examiner 
reported that the veteran complained of pain on prolonged 
standing, but commented that the veteran's gait was normal 
and that his feet showed no signs of abnormal weight-bearing.  
Radiologic examination, as noted above, disclosed no 
abnormalities.  

The examiner further noted an opinion that the veteran's 
flatfoot deformity would not result in much limitation in 
daily activities, although there might be some difficulty in 
lifting heavy objects.  The examiner's findings and 
statements are consistent with mild, but not moderate, 
disability.  The examiner noted there was no limitation on 
standing or walking.  The Board does not doubt the sincerity 
of the veteran's statement to the examiner who conducted the 
October 1998 VA examination that his feet hurt when he stands 
for prolonged periods of time.  However, the Board notes in 
particular that the noncompensable evaluation for pes planus 
contemplates some mild symptomatology.  

The examiner did not report whether there was pain on 
manipulation of the feet, in contrast to the examiner's 
specific reporting that the veteran had pain on manipulation 
of the wrist.  The examiner reported that the veteran's gait 
was normal.  The Board interprets the examination report as 
reflecting that the veteran did not display objective 
evidence of pain on manipulation or brief use of the feet, 
although the veteran reported that he had pain on extended 
use, particularly prolonged standing.  The Board finds that 
foot pain after prolonged periods of standing, but with 
normal gait and ability to walk without pain, is consistent 
with noncompensable, "mild," symptomatology.

The Board further notes that the post-service VA examination 
is consistent with the history in service as shown in the 
service medical records.  The Board notes in particular that 
there is no evidence in the service medical records that the 
veteran ever sought medical treatment for or evaluation of 
complaints of foot pain.  The Board finds that the veteran's 
inaction as to the symptomatic pes planus in service is 
consistent with a finding that the veteran regarded pain due 
to pes planus as no more than mild, and that such pain did 
not result in moderate disability.  

The Board finds that the objective evidence of record does 
not support a finding of entitlement to a 10 percent 
disability rating, nor does it show that the veteran meets 
the requirements for a 30 percent rating or a 50 percent 
rating.  Therefore, it is the finding of the Board that the 
preponderance of the evidence is against the appellant's 
claim for an initial compensable evaluation for bilateral 
flat feet.

2.  Claim for compensable evaluation for knee disability

The veteran's service induction examination is not of record.  
Periodic examinations conducted in October 1982 and September 
1990 disclose no abnormality of either foot.  The July 1993 
periodic examination discloses that the veteran had Osgood-
Schlatter's disease, right patella.  The July 1997 service 
examination discloses bilateral tibial tuberosity 
calcification, diagnosed as Osgood-Schlatter's disease.  No 
later service examination report is of record.  

On VA examination conducted in October 1998, the veteran 
reported having knee pain since October 1993.  He stated he 
used Advil for pain.  He reported that sometimes the pain in 
his knees would wake him up at night, and further reported 
weakness and stiffness.  He reported that he had knee pain on 
a daily basis, especially when kneeling down or when pressure 
was applied to the knees.  Range of motion of the knees was 
to 130 degrees of flexion bilaterally.  There was bilateral 
prominence of the tibial tuberosity.  The knees were not 
tender or inflamed.  No abnormality of either knee was found 
on radiologic examination.

The veteran's tibial tuberosity calcifications are evaluated, 
by analogy, under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  
See 38 C.F.R. §§ 4.20, 4.27 (1999).  Under Diagnostic Code 
5257, a 10 percent rating is warranted for a slight 
impairment of the knee, manifested by recurrent subluxation 
or lateral instability.  A 20 percent rating will be assigned 
for an impairment of the knee manifested by moderate 
recurrent subluxation or lateral instability.

The Board must also consider whether an initial evaluation in 
excess of 10 percent may be assigned for the veteran's right, 
left, or bilateral knee disability under another diagnostic 
code.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Under 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 
(1999), a noncompensable rating is assigned where flexion in 
the leg is limited to 60 degrees or where extension is 
limited to 5 degrees.  In this case, there is no evidence at 
any time of a compensable loss of range of motion of either 
knee.  

The Board notes that VA is required to take pain symptoms and 
weakness into account, to the extent they are supported by 
adequate pathology, particularly in ratings involving 
limitation of range of motion.  38 C.F.R. §§ 4.40, 4.45; see 
also DeLuca v. Brown, 8 Vet. App. 202, 204-206 (1995); 
VAGCOPPREC 9-98 (1998).  Additionally, the Board notes that, 
where a veteran is evaluated under DC 5257, a claimant who 
has arthritis of the knee may be rated separately under 
Diagnostic Codes 5003 for the arthritis.  VAOPGCPREC 23-97 
(1997).

There is no evidence that the veteran has any subluxation or 
instability of the knees.  However, there is objective 
evidence that the veteran has prominence of the tibial 
tubercles, and that the disorder results in pain on use of 
the knee, with increased pain when there is pressure on the 
knees, such as when kneeling.  There is also objective 
evidence of limitation of motion, since the veteran's knee 
flexion bilaterally is to 130 degrees, and normal knee 
flexion is 140 degrees.  See 38 C.F.R. § 4.71, Plate II.  

Given the objective evidence of anatomic abnormality and 
noncompensable limitation of motion, the Board finds that 
there is objective evidence which supports the veteran's 
subjective complaints of knee pain.  The Board finds that the 
veteran's complaints of knee stiffness, weakness, and pain 
bilaterally, with increased pain on kneeling or pressure, 
approximate the level of disability required for a 10 percent 
evaluation under Diagnostic Code 5257 for mild disability of 
each knee.

However, as there is no evidence of instability, subluxation, 
compensable limitation of motion, and there is no radiologic 
evidence of arthritis, there is no evidence to support a 20 
percent evaluation for either knee under Diagnostic Code 
5257, as there is no evidence of moderate disability of 
either knee.  There is no evidence to support an evaluation 
in excess of 10 percent under any other applicable diagnostic 
code, and there is no evidence to support application of a 
separate evaluation for knee disability under any other 
diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010, 5256, 5258-5261.  

The preponderance of the evidence is against an evaluation in 
excess of 10 percent under any diagnostic code, and, as the 
evidence is not in equipoise, the provisions of 38 U.S.C.A. 
§ 5107(b) regarding reasonable doubt are not applicable to 
warrant a higher evaluation. 

3.  Claim for compensable evaluation for hemorrhoidectomy 
residuals

The veteran's service medical records disclose that in May 
1979, the veteran underwent incision and drainage of 
thrombosed hemorrhoids.  Periodic examinations thereafter, 
including in October 1982, September 1990, July 1993, and 
July 1997, were devoid of findings of residuals of 
hemorrhoidectomy or complaints regarding hemorrhoids, and the 
veteran's anus and rectum were described as normal.  

On VA examination conducted in October 1998, rectal 
examination was normal, and hemorrhoids were not palpated on 
rectal examination.  The examiner concluded that there was no 
current objective manifestation of hemorrhoids.  

For mild or moderate internal, or external, hemorrhoids, a 
noncompensable evaluation is warranted.  Large or thrombotic, 
irreducible hemorrhoids, with excessive redundant tissue, 
evidencing frequent recurrences, warrant a 10 percent 
evaluation.  With persistent bleeding and with secondary 
anemia, or with fissures, a 20 percent rating is warranted.  
38 C.F.R. Part 4, Diagnostic Code 7336.

The veteran has asserted that he should be compensated for 
disability due to hemorrhoids, but he had not provided any 
additional specific evidence or allegations as to the 
severity of disability due to hemorrhoids. 

There is no evidence that the veteran currently has large or 
thrombotic hemorrhoids, which are irreducible, with excessive 
redundant tissue that indicates frequent recurrences, 
although the evidence clearly reflects that surgical 
reduction of thrombosed hemorrhoids was required in 1979.  
There is also no objective evidence of persistent bleeding or 
fissures.  Based on the absence of any complaint, diagnosis, 
finding, or treatment of disability due to hemorrhoids since 
1979, however, the Board must conclude that the disability 
picture for the veteran's hemorrhoids does not more nearly 
approximate the criteria for a compensable evaluation.

It has been contended by the veteran that the 1998 VA 
examination was inadequate, and that there was not sufficient 
time allowed for the veteran to enumerate his complaints.  It 
appears that the veteran is requesting that, if the claim for 
a compensable initial evaluation cannot be allowed, it should 
be remanded for a new examination.  However, the Board notes 
that the information recorded by the examiner, absence of any 
objective physical manifestations of hemorrhoids, is entirely 
consistent with the absence of enumerated subjective 
complaints of disability due to hemorrhoids.  Moreover, as 
the absence of subjective complaints of symptoms of 
hemorrhoids in the 1998 examination report is entirely 
consistent with the lack of any report of expressed symptoms 
of hemorrhoids after 1979, the Board concludes that further 
examination to allow the veteran to enumerate his symptoms of 
hemorrhoids is not required.  

In the absence of objective findings or subjective complaints 
of disability residual to hemorrhoids from 1980 to the 
present, the Board concludes that the preponderance of the 
evidence is against a compensable initial evaluation for 
hemorrhoids or residuals of hemorrhoid surgery.  The evidence 
is not in equipoise, and the provisions of 38 U.S.C.A. 
§ 5107(b) regarding reasonable doubt are not applicable.

4.  Claim for compensable evaluation for hepatitis B 
residuals

The veteran's service medical records reflect that he was 
hospitalized in August 1992 for complaints of hot and cold 
flashes, dark urine, fatigue, diffuse body aches, and scleral 
icterus (yellow eyes).  The veteran's abdomen was mildly 
tender, with right upper quadrant pain.  The liver size was 
slightly increased.  AST was 4,860; ALT was 5,292 (normal 
reference ranges not noted).  

For informational purposes only, and without reliance 
thereon, the Board notes that AST, or aspartate 
aminotransferase, formerly referenced as SGOT, is an enzyme 
catalyzing the reversible transfer of an amine group from l-
glutamic acid to oxaloacetic acid; this laboratory 
examination is a diagnostic aid in viral hepatitis and in 
myocardial infarctions.  DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 155 (27th ed. 1988).  The Board notes that ALT, or 
alanine aminotransferase, formerly referenced as SGPT (serum 
glutamic-pyruvic transaminase) is an enzyme which transfers 
amino groups from l-alanine to 2-ketoglutarate, or the 
reverse; a diagnostic aid for viral hepatitis and myocardial 
infarctions.  Id. at 41, 42.

At hospital discharge, he still complained of mild fatigue.  
Following convalescent leave through early October 1992, the 
veteran was markedly improved.  Liver function tests in 
November 1992 and March 1993 were within normal range.  
Clinical treatment notes dated in July 1993 reflect that the 
veteran's abdomen was soft, non-tender, and sclerae were 
anicteric.  The impression was that there was no evidence of 
residual hepatitis.  The veteran's service medical records 
thereafter are devoid of complaints of or diagnosis of 
recurrence of hepatitis.  On examination in May 1997, the 
veteran's abdomen was non-tender, and there was no 
hepatosplenomegaly.  A history of hepatitis, but not current 
symptomatology, was noted.

On VA examination conducted in October 1998, the veteran's 
abdomen was soft.  There was no tenderness or organomegaly 
present.  The veteran denied nausea, vomiting, or stomach 
pain.  There was no ascites.  An ALT level of 57 (normal 
reference range specified as 8 to 54) was noted on laboratory 
examination of the blood.  The examiner opined that 
subjective complaints of fatigue could be related to the 
diagnosis in service of hepatitis B with inflamed liver.

The RO evaluated the veteran's hepatitis as noncompensable 
under Diagnostic Code 7345.  38 C.F.R. § 4.114 (1999).  A 
compensable evaluation for hepatitis is warranted under the 
rating schedule where demonstrable liver damage with mild 
gastrointestinal disturbance is shown.  Healed, 
nonsymptomatic hepatitis warrants only a noncompensable 
evaluation.  38 C.F.R. § 4.114, Diagnostic Code 7345.  A 30 
percent evaluation is warranted for minimal liver damage with 
associated fatigue, anxiety, and gastrointestinal disturbance 
of lesser degree and frequency than symptoms warranting a 60 
percent evaluation but necessitating dietary restriction or 
other therapeutic measures. 

In this case, there is no showing of a chronically active 
hepatitis.  Rather, examinations in 1993 reflect that the 
veteran's hepatitis had resolved, and no episodes of 
recurrent hepatitis were diagnosed.  The evidence includes 
specific findings that there is no hepatosplenomegaly, which 
would contradict a finding that there was demonstrable liver 
damage.  The veteran has specifically denied gastrointestinal 
disturbance, even of mild degree, which might be attributable 
to residuals of service-connected hepatitis.  Indeed, on 
recent VA examination, the examiner noted that the only 
change in liver enzymes as compared to normal was a three-
point elevation, to 57, in the ALT level, as compared to an 
ALT of over 5,000 when the veteran's hepatitis was acute.  

No residuals of hepatitis were noted in service after 1993.  
While the veteran argues that he is entitled to a compensable 
evaluation for the residuals of hepatitis, he has not 
provided any clinical evidence of current residuals not 
addressed in the October 1998 VA examination.

The objective evidence, including the evidence in service 
after the veteran's hospitalization for hepatitis, and the 
post-service VA examination, does not support a finding of 
entitlement to a compensable (10 percent) disability rating, 
nor does it meet the requirements for a 30 percent or higher 
evaluation.  Therefore, it is the finding of the Board that 
the preponderance of the evidence is against the appellant's 
claim for an initial compensable evaluation for the residuals 
of hepatitis B with inflamed liver.  

Conclusion

Application of the extraschedular provisions to any of the 
claims for compensable initial evaluations is not warranted 
in this case.  38 C.F.R. § 3.321(b) (1999).  There is no 
objective evidence that any of the service-connected 
disabilities addressed on appeal presents such an exceptional 
or unusual disability picture, with such factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  Hence, referral by the RO 
to the Chief Benefits Director of VA's Compensation and 
Pension Service, under the above-cited regulation, was not 
required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

An initial compensable evaluation for service-connected 
bilateral pes planus is denied.

Entitlement to an initial 10 percent (compensable) evaluation 
for service-connected right knee Osgood-Schlatter's disease 
is granted, subject to laws and regulations regarding the 
effective dates of monetary awards.

Entitlement to an initial 10 percent (compensable) evaluation 
for service-connected left knee Osgood-Schlatter's disease is 
granted, subject to laws and regulations regarding the 
effective dates of monetary awards.

An initial compensable evaluation for service-connected 
residuals of hemorrhoidectomy is denied.

An initial compensable evaluation for service-connected 
hepatitis B, to include jaundice and an inflamed liver, is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 



